            Case 1:20-cv-07246-RA Document 35 Filed 10/08/20 Page 1 of 1


                                                                    USDC-SDNY
                                                                    DOCUMENT
 UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                      DOC#:
                                                                    DATE FILED: 10/8/2020

 LAUREL SHIPPING LLC, FREEPOINT
 COMMODITIES LLC, and FREEPOINT
 COMMODITIES SINGAPORE PTE LTD.,
                                                                   No. 20-CV-7246 (RA)
                              Plaintiffs,
                                                                          ORDER
                         v.

 RIDGEBURY KILO LLC,

                              Defendant.


 RONNIE ABRAMS, United States District Judge:

         As discussed at today’s telephone conference, the parties shall file a joint letter regarding

 their respective positions on consolidation of this action with Seawolf Tankers v. Laurel Shipping,

 20-cv-5198 (RA), no later than November 9, 2020.

 SO ORDERED.

Dated:     October 8, 2020
           New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
